Exhibit 10.41

AMENDMENT NO. 1 TO

HOUGHTON MIFFLIN HARCOURT COMPANY

2015 OMNIBUS INCENTIVE PLAN

 

The Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (the “Plan”).
is hereby amended pursuant to Section 14 of the Plan by deleting Section 15(d)
of the Plan and inserting, in lieu thereof, a new Section 15(d) which shall read
as follows:

 

“(d)

Tax Withholding.  

(i) The Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right (but not the obligation)
and is hereby authorized to withhold, from any cash, shares of Common Stock,
other securities or other property deliverable under any Award or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as the Committee or the
Company deem necessary to satisfy all obligations for the payment of such
withholding taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may
permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) payment in cash; (B) the delivery of shares of
Common Stock (which are not subject to any pledge or other security interest)
owned by the Participant having a Fair Market Value equal to such withholding
liability or (C) having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that, in the case of (C), the number of shares
of Common Stock which may be so withheld or surrendered shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income, except that, to the extent that the Company is able to retain shares of
Common Stock having a Fair Market Value that exceeds the statutory minimum
applicable withholding tax without financial accounting implications or the
Company is withholding in a jurisdiction that does not have a statutory minimum
withholding tax, the Company may retain such number of shares of Common Stock
(up to the number of shares having a Fair Market Value equal to the maximum
individual statutory rate of tax) as the Company shall determine in its
discretion to satisfy the tax liability associated with any Award.”

Except as set forth above, the remainder of the Plan remains in full force and
effect.  The foregoing amendment shall be effective as of the date, set forth
below, that this Amendment No. 1 is approved by the board of directors of the
Houghton Mifflin Harcourt Company.

 

Approved by the Board of Directors on December 13, 2019.